Citation Nr: 1638588	
Decision Date: 09/29/16    Archive Date: 10/13/16

DOCKET NO.  13-08 812	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disability, to include as secondary to a service-connected a right ankle disability. 

2.  Entitlement to service connection for a left hip disability, to include as secondary to a service-connected a right ankle disability.   

3.  Entitlement to service connection for a right hip disability, to include as secondary to a service-connected a right ankle disability.   

4.  Entitlement to service connection for a left knee disability, to include as secondary to a service-connected a right ankle disability.  

5.  Entitlement to service connection for a right knee disability, to include as secondary to a service-connected a right ankle disability.    

6.  Entitlement to service connection for a facial injury, to include as secondary to a service-connected a right ankle disability.   

ATTORNEY FOR THE BOARD

J. Dupont, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from October 1979 to March 1980.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision by the St. Paul, Minnesota, Department of Veterans Affairs (VA) Regional Office (RO).  

At the time the Veteran's pending claim was received in 2011, he was represented by Disabled American Veterans (DAV).  In April 2015 correspondence the Veteran stated he wished to remove this organization as his representative.  He reported appointing private counsel to represent him before VA.  However, in May 2015, VA received a copy of March 2015 correspondence from that counsel to the Veteran informing him that he was not representing the Veteran.  As the claimant retains the right to revoke his representative at any time, the April 2015 revocation is acknowledged by the Board.  The Veteran has not submitted a new power of attorney; accordingly, he is considered to be unrepresented at the present time.  
38 C.F.R. § 14.631(f) (2015).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action on his part is required.


REMAND

In his March 2013 VA Form 9 (formal appeal), the Veteran requested a Travel Board hearing; a hearing was scheduled in April 2015.  Prior to the hearing, the Veteran submitted correspondence which revoked his power of attorney (as detailed above) and requested to reschedule the hearing.  The hearing was rescheduled in October 2015.  The Board notes that a Veterans Appeals Control and Locator System (VACOLS) entry in the Veteran's 'Hearing' tab indicates that he was not ready for the hearing as he was employing a new attorney and obtaining additional evidence.  The evidence of record does not reflect that the Veteran withdrew this request or that he has been rescheduled for a hearing.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a Travel Board hearing at the St. Paul, Minnesota, RO before a Veterans Law Judge of the Board, unless otherwise notified by the Veteran.

2. After the hearing is conducted, or if the Veteran withdraws his hearing request, or fails to report for the hearing, then in accordance with appellate procedures the claims file should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
VICTORIA MOSHIASHWILI 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

